1    AARON D. FORD
      Attorney General
2    ANTHONY J. WALSH (Bar No. 14128)
      Deputy Attorney General
3    Office of the Attorney General
     100 North Carson Street
4    Carson City, Nevada 89701-4717
     T: (775) 684-1219
5    E: awalsh@ag.nv.gov

6    Attorneys for Department of Wildlife

7

8                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
9

10   UNITED STATES OF AMERICA,

11                      Plaintiff,                Case No. 3:73-cv-00127 MMD-WGC

12   WALKER RIVER PAIUTE TRIBE,                      ORDER GRANTING
                                                 SUBSTITUTION OF COUNSEL
13                       Plaintiff-Intervenor,    ON BEHALF OF STATE OF
                                                   NEVADA, ex rel., NEVADA
14         vs.                                   DEPARTMENT OF WILDLIFE

15   WALKER RIVER IRRIGATION
     DISTRICT, a corporation, et al.
16
                        Defendants.
17

18

19         The State of Nevada, by and through counsel, Aaron D. Ford, Attorney General of

20   the State of Nevada, hereby notifies the Court and respective parties to this action that

21   Deputy Attorney General ANTHONY J. WALSH, has assumed responsibility for

22   representing the interests of the Defendant/Respondent the State of Nevada, ex rel., its

23   Nevada Department of Wildlife (“NDOW”) in the above-entitled action.

24         Deputy Attorney General TORI N. SUNDHEIM is no longer responsible for the

25   handling of this case and should be removed from this Court’s docket as counsel of record.

26   …

27   …

28   …



                                             Page 1 of 2
1          Due to this change, it is further requested that all future pleadings be served upon
2    and any contact by court personnel or parties to the above-entitled action be directed to
3    Deputy Attorney General ANTHONY J. WALSH.
4          DATED this 10th day of February, 2020.
5                                                 AARON D. FORD
                                                  Attorney General
6

7                                                 By: /s/ Anthony J. Walsh
                                                      ANTHONY J. WALSH (Bar No. 14128)
8                                                     Deputy Attorney General
                                                      100 North Carson Street
9                                                     Carson City, NV 89701-4717
                                                      (775) 684-1213 (phone)
10                                                    (775) 684-1108 (fax)
                                                      awalsh@ag.nv.gov (email)
11                                                    Attorneys for Nevada Wildlife
12

13                                           ORDER
14         IT IS SO ORDERED.
15         DATED: February 11, 2020.
16                                        _____________________________________
                                          U.S. MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28



                                            Page 2 of 2
